DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
1.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

4.	Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Watanabe USP 6,712,349.
	Watanabe discloses, regarding claim 1, a post-processing apparatus comprising:
a processing unit (401;422;466,451) configured to pull in a recording medium transported from an upstream apparatus and perform processing on the recording medium;
a discharge unit (301) to which the recording medium processed by the processing unit is discharged; and
a lifting drive device configured to, in a case where a folded recording medium is pulled into the processing unit, move the discharge unit downward such that a height of the discharge unit is lower than a height of the discharge unit in a case where an unfolded recording medium is pulled into the processing unit (see at least C3/L40-55).

5.	Claims 1,3,4,20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kato et al. USP 6,076,825.
	Kato discloses, regarding claim 1, a post-processing apparatus comprising:
a processing unit (11) configured to pull in a recording medium transported from an upstream apparatus and perform processing on the recording medium;
a discharge unit (B) to which the recording medium processed by the processing unit is discharged; and
a lifting drive device configured to, in a case where a folded recording medium is pulled into the processing unit, move the discharge unit downward such that a height of the discharge unit (position I) is lower than a height of the discharge unit in a case where an unfolded recording medium is pulled into the processing unit (position H) (see at least C2/L20-32, fig.7).
Regarding claim 3, wherein the lifting drive device moves the discharge unit downward in a case where a fold on a front end side of the folded recording medium in a transport direction is not placed on the processing unit (this is clear when viewing the folding position of sheet in at least fig.7).
Regarding claim 4, wherein in a case where a plurality of recording mediums are pulled into the processing unit and a first recording medium of the plurality of recording mediums is the folded recording medium, the lifting drive device moves the discharge unit downward (the lifting device is lowered if the sheet is folded, but not lowered if a subsequent sheet is not folded as discussed in at least C8/L16-23, fig.7).
	Regarding claim 20, wherein the lifting drive device moves the discharge unit upward in a case where the processed recording medium is discharged to the discharge unit (see at least fig.7b-c).

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 11,13,14 are rejected under 35 U.S.C. 103 as being unpatentable over Kato et al. USP 6,076,825 in view of Sato USP 9,610,795.
Kato discloses substantially all the limitations of the claims (see ¶), but does not expressly disclose the limitations of claims 11,13,14.
Sato teaches wherein the lifting drive device changes an amount of downward movement of the discharge unit according to a thickness of the recording medium (C5/L55-60).
Before the effective filing date, it would have been obvious to one having ordinary skill in the art to have the lifting drive device change an amount of downward movement of the discharge unit according to a thickness of the recording medium, as taught by Sato, in the device of Kato, for the purpose of accommodating multiple sets of recording media.

Allowable Subject Matter
8.	Claims 2,5-10,12,15-19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Murakami (USP 5,032,876) discloses at least a lifting drive device configured to, in a case where a folded recording medium is pulled into the processing unit, move the discharge unit downward such that a height of the discharge unit is lower than a height of the discharge unit in a case where an unfolded recording medium is pulled into the processing unit (see at least fig.24,26, C19/L1-50)
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE A. NICHOLSON III whose telephone number is (571)272-5487. The examiner can normally be reached M-F 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael C McCullough can be reached on 571-272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LESLIE A NICHOLSON III/Primary Examiner, Art Unit 3653                                                                                                                                                                                                        10/7/2022